 



Exhibit 10.2
EMPLOYMENT AGREEMENT
          This EMPLOYMENT AGREEMENT (this “Agreement”) is made on June 26, 2007,
by and between Avatar Holdings Inc., a Delaware corporation (the “Company”), and
Randy Kotler (the “Employee”).
WITNESSETH
          WHEREAS, the Company desires to employ the Employee as its Executive
Vice President and Chief Financial Officer and the Employee desires to accept
such employment, all on the terms and conditions specified herein; and
          WHEREAS, the Employee and the Company desire to set forth in writing
all of their respective duties, rights and obligations with respect to the
Employee’s employment by the Company.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
          1. Employment and Term. The Company hereby employs the Employee, and
the Employee hereby accepts employment by the Company, in the capacity and upon
the terms and conditions set forth herein. The term of employment under this
Agreement shall be for the period commencing July 9, 2007 and ending on July 8,
2010, unless earlier terminated as herein provided (the “Term of Employment”).
          2. Duties. During the Term of Employment, the Employee shall serve as
the Company’s Executive Vice President and Chief Financial Officer, and shall
perform such duties, functions and responsibilities as are customarily
associated with and incident to the positions of Executive Vice President and
Chief Financial Officer and as the Company may, from time to time, require of
him, including, but not limited to, the performance of such functions and duties
for the Company’s subsidiaries or affiliates (the Company and the foregoing
entities being referred to herein collectively as the “Avatar Entities” and each
as an “Avatar Entity”), subject to the direction of the Company’s Board of
Directors. The Employee shall serve the Company faithfully, conscientiously and
to the best of the Employee’s ability and shall promote the interests and
reputation of the Company. Except as expressly provided herein, unless prevented
by sickness or disability, the Employee shall devote all of his time, attention,
knowledge, energy and skills, during normal working hours, and at such other
times as the Employee’s duties may reasonably require, to the duties of the
Employee’s employment. The principal place of employment of the Employee shall
be the principal executive offices of the Company and/or such other location
within fifty (50) miles of Company’s current principal place of business as
shall be necessary for the Employee to discharge the Employee’s duties
hereunder. The Employee acknowledges that in the course of employment the
Employee may be required, from time to time, to travel on behalf of the Company.

 



--------------------------------------------------------------------------------



 



          3. Compensation and Benefits. As full and complete compensation for
the Employee’s execution and delivery of this Agreement and performance of any
services hereunder, the Company shall pay, grant or provide the Employee, and
the Employee agrees to accept, the following compensation and benefits:
     (a) Base Salary. The Company shall pay the Employee a base salary (“Base
Salary”) at an annual rate of $350,000 payable at such times and in accordance
with the standard payroll practices of the Company. On an annual basis or at
such other times as the Company may determine, the Employee’s Base Salary shall
be reviewed, and in the sole discretion of the Board of Directors of the
Company, the Company may increase (but not decrease) the Employee’s Base Salary.
     (b) Signing Bonus. Upon the commencement of his employment, the Company
shall pay to the Employee by July 15, 2007, a signing bonus of $100,000. In the
event the Employee’s employment with the Company is terminated for any reason
prior to July 8, 2008, other than a termination following a Change in Control
(as defined below) of the Company or a termination by the Company Without Cause
(as defined below), then the Employee shall repay 100% of the signing bonus
without interest within ten (10) days of the Date of Termination (as defined
below).
     (c) Annual Bonus. During the Term of Employment hereunder, the Company
shall pay Employee, and Employee shall accept from the Company for Employee’s
services, in addition to Employee’s Base Salary, an annual cash bonus (the
“Annual Bonus”) of (i) $100,000 for the Employee’s first year of employment and
(ii) an amount, for the second and third year of employment, to be determined by
the Company based on criteria established by the Company prior to such annual
period, in each case, in its sole discretion, which shall be targeted at
$200,000 but shall be no less than $100,000. Such Annual Bonus shall be payable
in accordance with the Company’s policy with respect to the compensation of
executives.
     (d) Employee Benefits. The Company shall afford the Employee the
opportunity to participate during the Term of Employment in any medical, dental,
disability insurance, retirement, savings and any other employee benefits plans
or programs (including perquisites) which the Company maintains for senior
executives of the Avatar Entities. Nothing in this Agreement shall require any
Avatar Entity to establish, maintain or continue any benefit programs already in
existence or hereafter adopted for senior executives of the Avatar Entities, and
nothing in this Agreement shall restrict the right of the Avatar Entities to
amend, modify or terminate any such benefit program.
     (e) Expenses. The Employee shall be entitled to reimbursement or payment of
reasonable business expenses (in accordance with the Company’s policies for its
senior executives, as the same may be amended from time to time in the Company’s
sole discretion), following the Employee’s submission of appropriate receipts
and/or vouchers to the Company.

2



--------------------------------------------------------------------------------



 



     (f) Automobile Allowance. During the Term of Employment, the Company shall
pay the Employee a monthly allowance in the amount of $1,000, for the purpose of
obtaining and maintaining an automobile of his choice. Except for the payment of
the automobile allowance, the Company shall have no other duty, responsibility
or liability on account of Employee’s automobile.
     (g) Vacations, Holidays or Temporary Leave. The Employee shall be entitled
to take such amount of vacation per year as is permitted pursuant to and in
accordance with the policies of the Company for its senior executives (as such
policies may be amended from time to time or terminated in the Company’s sole
discretion), without loss or diminution of compensation. Such vacation shall be
taken at such time or times, and as a whole or in increments, as the Employee
shall elect, consistent with the reasonable needs of the Company’s business. The
Employee shall further be entitled to the number of paid holidays, and leaves
for illness or temporary disability in accordance with the policies of the
Company’s for its senior executives (as such policies may be amended from time
to time or terminated in the Company’s sole discretion).
          4. Protection of Confidential Information; Ownership Interests in
Competing Businesses.
          (a) Trade Secrets and Know-how.
               (i) During the Term of Employment and for all time following the
Date of Termination (as defined below), the Employee shall not, directly or
indirectly, use, furnish or make accessible to any person, firm or corporation
or other business entity, whether or not he, she, or it competes with the
business of the Company or any other Avatar Entity, (x) any trade secret or
know-how acquired by the Employee during the Employee’s employment by the
Company which relates to the business practices, methods, processes or other
confidential or secret aspects of the business of any of the Avatar Entities,
(y) any information concerning the business and affairs of the Avatar Entities
and (z) any notes, analyses, compilations, studies, summaries and other material
prepared by or for the Company continuing or based, in whole or in part, on any
information included in clause (x) or (y) above, without the prior written
consent of the Company (such information, subject to Section 4(a)(ii) below,
being referred to as the “Confidential Information”).
               (ii) Confidential Information shall not include any information
or documents that (A) are or become publicly available without breach by the
Employee of Section 4(a)(i) hereof, (B) the Employee receives from any third
party who, to the best of the Employee’s knowledge upon reasonable inquiry, is
not in breach of an obligation of confidence with any of the Avatar Entities, or
(C) is required to be disclosed by law, statute, governmental or judicial
proceeding; provided, however, that in the event that the Employee is requested
by any governmental or judicial authority to disclose any Confidential
Information, the Employee shall give the Company prompt notice of such request,
such that the Company may seek a protective order or other appropriate relief,
and in any such proceeding the Employee shall disclose only so much of the
Confidential Information as is required to be disclosed.

3



--------------------------------------------------------------------------------



 



          (b) Ownership Interests in Competing Businesses. In the event that the
Employee desires to acquire an equity interest in any privately-owned entity
that competes directly or indirectly with any Avatar Entity, the Employee shall
seek, and any such investment by the Employee shall require, the prior written
consent of the Company, which consent may be withheld by the Company in its sole
discretion. Notwithstanding the foregoing, the Employee may acquire a passive
and non-controlling equity interest (not exceeding 5% of the equity or voting
interest) in any publicly-owned entity that competes directly or indirectly with
any Avatar Entity, subject to his compliance with law and Company policy.
          (c) Remedies. The Employee acknowledges that his services are of a
special, unique and extraordinary character and, his position with the Avatar
Entities places him in a substantial relationship and a position of confidence
and trust with specific prospective or existing customers, suppliers and
employees of the Avatar Entities, and that in connection with his services to
the Avatar Entities, the Employee will have access to confidential business or
professional information vital to the businesses of the Avatar Entities. The
Employee further acknowledges that in view of the nature of the business in
which the Avatar Entities are engaged, the foregoing restrictive covenants in
this Section 4 are reasonable and necessary in order to protect the legitimate
business interests of the Avatar Entities and that violation thereof would
result in irreparable injury to the Avatar Entities. Accordingly, the Employee
consents and agrees that if the Employee violates or threatens to violate any of
the provisions of this Section 4 the Avatar Entities would sustain irreparable
harm and, therefore, any of the Avatar Entities shall be entitled to obtain from
any court of competent jurisdiction, temporary, preliminary and/or permanent
injunctive relief as well as damages, attorneys’ fees and costs, and an
equitable accounting of all earnings, profits and other benefits arising from
such violation, which rights shall be cumulative and in addition to any other
rights or remedies in law or equity to which any of the Avatar Entities may be
entitled.
          5. Termination of Employment:
     (a) The Employee’s employment with the Company shall terminate upon the
occurrence of any of the following events (the date of each such event, the
“Date of Termination”):
          (i) on July 8, 2010 (absent the parties having entered into a written
agreement for the renewal or extension of this Agreement); provided, however,
that the Company shall provide the Employee with a written notice (the
“Notice”), no less than 180 days before the end of the Term of Employment,
informing the Employee whether or not it wishes to renew the Agreement for an
additional one-year renewal period (the “Renewal Period”), on the same terms and
conditions as set forth herein. If such Notice is not provided, the Employee
will have the option of renewing this Agreement for the Renewal Period;
          (ii) the death of the Employee during the Term of Employment;

4



--------------------------------------------------------------------------------



 



          (iii) at any time upon written notice to the Employee from the Company
of termination of his employment due to Disability (as defined below) of the
Employee during the Term of Employment;
          (iv) at any time upon written notice to the Employee from the Company
of termination of his employment for Cause (as defined below);
          (v) at any time upon written notice to the Employee from the Company
of termination of his employment Without Cause (as defined below);
          (vi) the resignation by the Employee for Good Reason (as defined
below) during the Term of Employment;
          (vii) the resignation by the Employee Without Good Reason (as defined
below) during the Term of Employment; or
          (viii) by mutual written agreement of the parties.
     (b) For purposes of this Agreement, the “Disability” of the Employee shall
mean the Employee’s inability, because of mental or physical illness or
incapacity, whether total or partial, to perform one or more material functions
of the Employee’s employment under this Agreement with or without reasonable
accommodation and which entitles the Employee to receive benefits under a
disability plan or program that is provided to the Employee pursuant to Section
3(b), if any.
     (c) For purposes of this Agreement, the term “Cause” shall mean the
Employee’s (i) conviction or entry of a plea of guilty or nolo contendere, with
respect to any felony, in each case that the Board of Directors of the Company
determines in good faith is or may become materially harmful to any Avatar
Entity (either financially or with respect to such Avatar Entity’s business
reputation), (ii) commission of any act of willful misconduct, gross negligence,
fraud or dishonesty, in each case that the Board of Directors of the Company
determines in good faith is or may become materially harmful to any Avatar
Entity (either financially or with respect to such Avatar Entity’s business
reputation) or (iii) violation of any material term of this Agreement or any
material written policy of the Company or any Avatar Entity; provided, that, in
the case of clauses (ii) and (iii), the Company first deliver written notice of
such violation to the Employee and the Employee shall not have cured such
violation within thirty (30) days after receipt of such written notice (the
“Cure Period”); and provided further, that if upon expiration of the Cure Period
such violation has not been cured and the Company determines, in its sole
discretion, that the Employee is using his best efforts to cure such violation
and such violation is capable of being cured, the Company shall provide the
Employee, pursuant to a written notice, a reasonable amount of additional time
(the “Extended Cure Period”) to cure such violation but in no event shall such
Extended Cure Period exceed forty-five (45) days from the date on which the
initial Cure Period expired.
     (d) For purposes of this Agreement, “Without Cause” shall mean any reason
other than the reasons described in Sections 5(a)(i), 5(a)(ii), 5(a)(iii) and
5(a)(iv) hereof. For the avoidance of doubt, the parties acknowledge that the
termination of the

5



--------------------------------------------------------------------------------



 



Employee’s employment hereunder pursuant to Section 5(a)(i) upon expiration of
the Term of Employment shall not constitute a termination “Without Cause.” The
parties expressly agree that a termination of employment Without Cause pursuant
to Section 5(a)(v) hereof may be for any reason whatsoever, or for no reason, in
the sole discretion of the Company.
     (e) For purposes of this Agreement, “Good Reason” shall mean (i) any
assignment of material duties to the Employee other than those contemplated by
this Agreement, provided that the Company shall have thirty (30) days after
receipt of written notice by the Employee to cure, and (ii) a reduction in Base
Salary, or a material reduction in fringe benefits (other than a material
reduction in fringe benefits generally applicable to senior executives of the
Company) or any other material failure by the Company to perform its material
obligations, provided that the Company shall have thirty (30) days after receipt
of written notice by the Employee to cure. For the avoidance of doubt, the
parties acknowledge that the termination of the Employee’s employment hereunder
pursuant to Section 5(a)(i) upon expiration of the Term of Employment shall not
constitute a termination for “Good Reason.” “Good Reason” shall not be deemed to
occur solely as a result of Change in Control, including without limitation any
transaction in which the Company becomes a wholly-owned subsidiary of another
company, so long as the Employee’s duties and responsibilities following such
Change in Control are not materially changed as they relate primarily to the
Company and the other Avatar Entities prior to such Change in Control.
     (f) For purposes of this Agreement, “Without Good Reason” shall mean any
reason other than that defined in this Agreement as constituting Good Reason.
     (g) For purposes of this Agreement, “Change in Control” shall mean any of
the following events: (a) a person or entity or group of persons or entities,
acting in concert, becomes the direct or indirect beneficial owner (within the
meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of
securities of the Company representing 50.1% or more of the combined voting
power of the issued and outstanding common stock of the Company; (b) the Board
of Directors of the Company approves any merger, consolidation or like business
combination or reorganization of the Company, the consummation of which would
result in the occurrence of the event described in clause (a) above, and such
transaction shall have been consummated; (c) the Company ceases to be engaged,
directly or indirectly, and does not intend to be engaged at any time in the
foreseeable future, in any real estate business; or (d) the Company sells,
transfers or otherwise disposes of all or substantially all of its assets in one
transaction or a series of transactions. The date on which a Change in Control
is consummated, with respect to clauses (a) and (b), or occurs, with respect to
clauses (c) and (d), is herein referred to as the “Change in Control Date.”
          6. Payments Upon Termination of Employment.
     (a) Termination upon Expiration of Term of Employment. If the Employee’s
employment hereunder is terminated pursuant to Section 5(a)(i), the Company
shall pay or provide to the Employee (i) all Base Salary and Annual Bonus
payments pursuant to

6



--------------------------------------------------------------------------------



 



Sections 3(a) and 3(c) hereof, respectively, and any vacation pay pursuant to
Section 3(g) hereof, in each case which has been earned but has not been paid as
of the Date of Termination and (ii) any benefits to which the Employee may be
entitled under any employee benefits plan or program pursuant to Section 3(d)
hereof in which he is a participant in accordance with the terms of such plan or
program up to and including the Date of Termination.
     (b) Death or Disability. If the Employee’s employment hereunder is
terminated due to the Employee’s death or Disability pursuant to
Sections 5(a)(ii) or (iii) hereof, the Company shall pay or provide to the
Employee, his designated beneficiary or to his estate (i) all Base Salary and
Annual Bonus payments pursuant to Sections 3(a) and 3(c) hereof, respectively,
and any vacation pay pursuant to Section 3(g) hereof, in each case which has
been earned but has not been paid as of the Date of Termination and (ii) any
benefits to which the Employee may be entitled under any employee benefits plan
or program pursuant to Section 3(d) hereof in which he is a participant in
accordance with the terms of such plan or program up to and including the Date
of Termination. Should the Company wish to purchase insurance to cover the costs
associated with the Employee’s termination of employment pursuant to
Sections 5(a)(ii) or (iii), the Employee agrees to execute any and all necessary
documents necessary to effectuate such insurance.
     (c) Termination for Cause or Resignation Without Good Reason. If the
Employee’s employment hereunder is terminated pursuant to Section 5(a)(iv) or
Section 5(a)(vii), the Company shall pay or provide to the Employee (i) all Base
Salary pursuant to Section 3(a) hereof, and any vacation pay pursuant to Section
3(g) hereof, in each case which has been earned but has not been paid as of the
Date of Termination, and (ii) any benefits to which the Employee may be entitled
under any employee benefits plan or program pursuant to Section 3(d) hereof in
which he is a participant in accordance with the terms of such plan or program
up to and including the Date of Termination, in each case subject to set-off,
counterclaim, recoupment, defense or any other claim, right or cause of action
which the Company may have against the Employee or others.
     (d) Termination Without Cause or Resignation For Good Reason. If the
Employee’s employment hereunder is terminated by the Company Without Cause
pursuant to Section 5(a)(v), or due to the Employee’s resignation for Good
Reason pursuant to Section 5(a)(vi), then:
          (i) The Company shall continue to pay the Employee his full Base
Salary and Annual Bonus in accordance with normal payroll practices and without
interest through July 8, 2010 at the rate in effect at the time notice of the
termination of the Employee’s employment is given in accordance with
Section 5(a)(v) or Section 5(a)(vi) hereof, as the case may be; and
          (ii) The Employee shall be entitled to participate in all employee
benefit plans and programs to the extent applicable to other senior executives
of the Company (provided that the Employee’s continued participation is
permissible under the general terms and provisions of such plans and programs)
through July 8, 2010. In the

7



--------------------------------------------------------------------------------



 




event that the Employee’s participation in any such plan or program is not
permitted, the Employee shall be entitled to receive an amount equal to the
annual contributions, payments, credits or allocations made by the Company to
the Employee’s account or on the Employee’s behalf under such plans and
programs.
     (e) No Other Payments. Except as provided in this Section 6 and except as
may otherwise be provided pursuant to any written incentive award agreement
between the Employee and the Company, the Employee shall not be entitled to
receive any other payments or benefits from the Company due to the termination
of his employment, including but not limited to, any employee benefits under any
of the Company’s employee benefits plans or programs (other than at the
Employee’s expense under the Consolidated Omnibus Budget Reconciliation Act of
1985 or pursuant to the terms of any pension plan which the Company may have in
effect from time to time) or any right to be paid severance pay. If the Employee
is entitled to any notice or payment in lieu of any notice of termination
required by federal, state or local law, including but not limited to the Worker
Adjustment and Retraining Notification Act, the Company’s obligation to make
payments pursuant to Section 6(d) shall be reduced by the amount of any such
payment in lieu of notice.
     (f) Conditions to Payments upon Termination of Employment. Notwithstanding
anything to the contrary contained in this Agreement, all payments and benefits
to the Employee provided pursuant to this Section 6 shall be subject to the
Employee’s compliance with Section 4.
          7. No Conflicting Agreements; Indemnification.
     (a) The Employee hereby represents and warrants that he is not a party to
any agreement, or non-competition or other covenant or restriction contained in
any agreement, commitment, arrangement or understanding (whether oral or
written), which would in any way conflict with or limit his ability to commence
work on the first day of the Term of Employment or would otherwise limit his
ability to perform all responsibilities in accordance with the terms and subject
to the conditions of this Agreement.
     (b) The Employee agrees that the compensation provided in Section 3
represents the sole compensation to be paid to the Employee in respect of the
services performed or to be performed for the Avatar Entities by the Employee
(other than any incentive compensation paid or to be paid to the Employee
pursuant to any written incentive award agreement between the Employee and the
Company).
          8. Deductions and Withholding. The Employee agrees that the Company
shall withhold from any and all compensation required to be paid to the Employee
pursuant to this Agreement all federal, state, local and/or other taxes which
the Company determines are required to be withheld in accordance with applicable
statutes and/or regulations from time to time in effect and all amounts required
to be deducted in respect of the Employee’s coverage under applicable employee
benefit plans.

8



--------------------------------------------------------------------------------



 



          9. Entire Agreement. This Agreement and any written incentive award
agreement entered into from time to time between the Employee and the Company,
collectively embody the entire agreement of the parties with respect to the
Employee’s employment with the Company and supersede any other prior oral or
written agreements between the Employee and any Avatar Entity. This Agreement
may not be modified or terminated orally but only by an agreement in writing
signed by the parties hereto.
          10. Waiver. The waiver by the Company of a breach of any provision of
this Agreement by the Employee shall not operate or be construed as a waiver of
any subsequent breach by the Employee. The waiver by the Employee of a breach of
any provision of this Agreement by the Company shall not operate or be construed
as a waiver of any subsequent breach by the Company.
          11. Governing Law. This Agreement shall be subject to, and governed
by, the laws of the State of Florida applicable to contracts made and to be
performed in the State of Florida, regardless of where the Employee is in fact
required to work.
          12. Jurisdiction. Any legal suit, action or proceeding against any
party hereto arising out of or relating to this Agreement shall be instituted in
a federal or state court in Dade County or Broward County in the State of
Florida and each party hereto waives any objection which it may now or hereafter
have to the laying of venue of any such suit, action or proceeding and each
party hereto irrevocably submits to the jurisdiction of any such court in any
suit, action or proceeding.
          13. Assignability. The obligations of the Employee may not be
delegated and, except as expressly provided in Section 6(b) relating to the
designation of beneficiaries, the Employee may not, without the Company’s
written consent thereto, assign, transfer, convey, pledge, encumber, hypothecate
or otherwise dispose of this Agreement or any interest therein. Any such
attempted delegation or disposition shall be null and void and without effect.
This Agreement and all of the Company’s rights and obligations hereunder shall
be binding upon and inure to the benefit of any successors and assigns of the
Company. This Agreement may be assigned or transferred by the Company to, and
may be assumed by, any other Avatar Entity or successor thereof. The term
“successor” shall mean, with respect to any Avatar Entity, and any other
corporation or other business entity which, by merger, consolidation, purchase
of the assets, or otherwise, acquires all or a material part of the assets of
such Avatar Entity. Except as expressly provided in Section 6(e) hereof, any
assignment by the Company of its rights and obligations hereunder to any
affiliate of or successor shall not be considered a termination of employment
for purposes of this Agreement.
          14. Severability. If any provision of this Agreement as applied to
either party or to any circumstances shall be adjudged by a court of competent
jurisdiction to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement. If any court construes any of the provisions of Section 4 hereof, or
any part thereof, to be unreasonable because of the duration of such provision
or the scope thereof, such court may reduce the duration or restrict the scope
of such provision and enforce such provision as so reduced or restricted.

9



--------------------------------------------------------------------------------



 



          15. Notices. All notices to the Employee hereunder shall be in writing
and shall be delivered personally or sent by registered or certified mail,
return receipt requested, to:
Randy Kotler
8863 Valhalla Drive
Del Ray Beach, FL 33446
All notices to the Company hereunder shall be in writing and shall be delivered
personally or sent by registered or certified mail, return receipt requested,
to:
Avatar Holdings Inc.
201 Alhambra Circle
12th Floor
Coral Gables, Florida 33134
Attention: President
Facsimile: (305) 448-7876
and with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: R. Todd Lang, Esq.
Facsimile: (212) 310-8007
Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party.
          16. Section Headings. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
          17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.
          18. Attorneys’ Fees. In the event that either party hereto commences
litigation against the other to enforce such party’s rights hereunder, the
prevailing party shall be entitled to recover all costs, expenses and fees,
including reasonable attorneys’ fees (including in-house counsel), paralegals’
fees, and legal assistants’ fees through all appeals.
          19. Neutral Construction. Each party to this Agreement was represented
by counsel, or had the opportunity to consult with counsel. No party may rely on
any drafts of this Agreement in any interpretation of the Agreement. Each party
to this Agreement has reviewed this Agreement and has participated in its
drafting and, accordingly, no party shall attempt to invoke the normal rule of
construction to the effect that ambiguities are to be resolved against the
drafting party in any interpretation of this Agreement.
(signature page follows)

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

            AVATAR HOLDINGS INC.
      By:   /s/ Gerald D. Kelfer         Name:   Gerald D. Kelfer       
Title:   Chief Executive Officer     

                  /s/ Randy Kotler       Randy Kotler         

11